            Case 1:18-cv-07537-NRB Document 86 Filed 05/11/20 Page 1 of 4
                                                                                  WRITER’S DIRECT DIAL NO.
                                                                                            (212) 849-7156

                                                                                   WRITER’S EMAIL ADDRESS
                                                                               jonoblak@quinnemanuel.com

                                                                                           May 11, 2020

The Honorable Naomi Reice Buchwald
United States District Judge
United States Courthouse
500 Pearl Street, Room 2270
New York, NY 10007

Re:             Williams et al. v. Equitable Acceptance Corporation, et al., 18-CV-07537:
                Plaintiffs’ Proposed Second Amended Complaint

        Plaintiffs write pursuant to Rule 2.B of your Honor’s Individual Practices and Local Rule
37.2, seeking leave to file a Second Amended Complaint (“SAC”) 1 that asserts claims for
violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.
§§ 1962(c) and (d), and for aiding and abetting fraudulent inducement under New York common
law against Jeffrey D. Henn (“Henn”), the CEO of Equitable Acceptance Corporation (“EAC”),
and to assert fraudulent transfer claims against EAC, Henn, and Teresa Henn, Henn’s wife,
pursuant to N.Y. Debtor & Creditor Law § 276 and Minnesota Uniform Fraudulent Transfer Act
§ 513.44(a)(1). The claims are the product of discovery obtained within the last six months,
during which Plaintiffs were largely focused on resolving this matter. Given the generous leave
to amend standard, the Court’s March 7, 2020 Order that Plaintiffs’ prior RICO claims are
adequately pled, and in order to promote the efficient and the prompt resolution of the matter,
Plaintiffs respectfully request that the Court grant leave to amend without motion practice.

        Plaintiffs seek leave to amend pursuant to Rules 15 and 21 of the Federal Rules of Civil
Procedure,2 which govern amendments and joinder of parties, respectively. Courts in this Circuit
routinely permit amendment under both Rules pursuant to the “same standard of liberality.”
Davidowitz v. Patridge, 2010 WL 1779279, at *2 (S.D.N.Y. Apr. 23, 2010) (Buchwald, J.)
(“Motions under Rule 21 are treated with the same standard of liberality applicable to motions
under Rule 15 . . . .”); see also Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797
F.3d 160, 190 (2d Cir. 2015) (The Second Circuit “hew[s] to the liberal standard set forth in Rule
15.”). Leave is particularly appropriate where merely amplifying existing pleadings. See Hanlin
v. Mitchelson, 794 F.2d 834, 841 (2d Cir. 1986) (reversing denial of leave to amend where the
amendments were “variations on the original theme”); Soroof Trading Dev. Co. v. GE Microgen,
Inc., 283 F.R.D. 142, 153 (S.D.N.Y. 2012) (granting amendment based on discovery findings).
        1
          Plaintiffs do not believe the SAC’s new allegations are covered by the protective order in this
matter. However, because certain allegations are based on documents that have been designated as
“Confidential,” and in an abundance of caution, Plaintiffs are seeking EAC’s consent before filing the
SAC on the docket. Subject to EAC’s position and the Court’s direction, Plaintiffs will either file the
proposed SAC or seek leave to file it under seal.
        2
          Rule 15 provides that “[t]he court should freely give” leave for a party to amend its pleading
“when justice so requires.” Fed. Civ. P. 15(a)(2). When amendment will add or remove a party, Rule 21
governs, under which “a court may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21.
         Case 1:18-cv-07537-NRB Document 86 Filed 05/11/20 Page 2 of 4



        EAC cannot show that the SAC would cause it prejudice, particularly as to claims not
asserted against it. The SAC will not require EAC to “expend significant additional resources to
conduct discovery and prepare for trial,” and the litigation would not be “significantly delay[ed].”
Cesari S.r.L. v. Peju Province Winery L.P., 2020 WL 1126833, at *3 (S.D.N.Y. Feb. 24, 2020)
(Buchwald, J.) (citing cases to show that “the Second Circuit regularly grant[s] leave to amend”
up to 4 years after initial filing, “in the absence of undue prejudice or bad faith”). The RICO and
fraudulent inducement claims will not alter the scope of discovery, as the factual basis for
Henn’s personal role in the Scheme overlaps with his role as EAC’s CEO, and because that
discovery is well underway. The fraudulent transfer claims involve limited and also overlapping
discovery that can be conducted on the same timeline.

        EAC cannot demonstrate that these amendments are so “futile” that the Court should
decline to allow amendment, because these well-supported claims can easily withstand a motion
to dismiss for failure to state a claim. See Lucente v. Int’l Business Machs. Corp., 310 F.3d 243,
258 (2d Cir. 2002) (instances where an amendment would be futile include a defendant protected
by qualified immunity, time-barred claims, or the failure to plead adequate allegations). The
Court already held that Plaintiffs adequately alleged a RICO scheme and predicate acts by EAC
and the Dealers, and the proposed SAC is based on the same theory, and the same operative
facts—amplified by additional details. Discovery has demonstrated that Henn personally knew
of and intentionally participated in the same fraudulent Scheme. As Your Honor held, “[a]
complaint alleging mail and wire fraud as predicate acts of a RICO claim needs to plead only (1)
the existence of a scheme to defraud, (2) defendant’s knowing or intentional participating in the
scheme, and (3) the use of the interstate mails or transmission facilities in furtherance of the
scheme.” See Dkt. No. 73, at 22 (quoting S.Q.F.K.C., Inc. V. Bell Atlantic TriCon Leasing Corp.,
84 F.3d 629, 633 (2d Cir. 1996)). “[P]laintiffs need not allege that each defendant itself made a
misrepresentation as long as they allege sufficient facts showing each defendant’s knowing or
intentional participation in the alleged scheme to defraud.” Id. Plaintiffs have also adequately
alleged that Henn “knew about and substantially assisted” the fraudulent inducement by EAC
and the Dealers. See McBride v. KPMG Int’l, 135 A.D.3d 576, 578 (1st Dep’t 2016).

        As the proposed SAC details, Henn knew of and managed EAC’s role in this Scheme,
and coordinated the Dealers’ participation in the Scheme. (SAC ¶ 342.) Henn recruited Dealers
and coordinated with intermediaries for recruitment. (SAC ¶¶ 333-34.) Prospective Dealers’
applications, which included the Dealer’s history of consumer complaints, were often reviewed
by Henn. (SAC ¶ 347.) Once engaged in the Scheme, Dealers attended in-person meetings with
EAC and Henn, including a mandatory in-person October 2017 meeting in EAC’s Minneapolis
Headquarters. (SAC ¶ 355.) Dealers took direction from EAC and Henn about the nature of the
Services that Dealers sold to Borrowers, and on what terms. (SAC ¶¶ 356-62.) Henn reviewed
complaints from Borrowers as well as communications from third parties, including the Better
Business Bureau, EAC’s vendors, and other regulators, including formal investigations by
multiple states’ attorneys general, warning that the Dealers’ communications and the Credit
Plans were fraudulent and deceptive. (SAC ¶¶ 285-305.) Despite these early and consistent
warnings of the harm and illegality, Henn continued to direct both the conduct of EAC and the
Dealers in the Scheme. (SAC ¶ 306.) And Henn’s personal finances were intermingled with the
company: he appears to have offered his individual creditworthiness to support EAC’s effort to
obtain financing, and he then sought to hide his assets from creditors when regulators circled in
on the company. (SAC ¶¶ 399-400.) These extensive allegations are adequate to plead both


                                                2
         Case 1:18-cv-07537-NRB Document 86 Filed 05/11/20 Page 3 of 4



Henn’s knowledge of and participation in the Scheme and his aiding and abetting of fraudulent
inducement, and these claims present no burden or prejudice to EAC. (SAC ¶¶ 309-97, 598-604.)

         The SAC also alleges that Henn transferred assets, including his 50% stake in EAC and
five parcels of land, into personal trusts co-owned by him and Teresa Henn, just three days after
learning that the Minnesota Attorney General was investigating EAC, and when Henn also knew
the New York Attorney General was looking into the Scheme and specific Dealers. (SAC ¶¶
401-04.) These transfers bear all the “badges of fraud” needed to demonstrate an actual intent to
hinder, delay, or defraud creditors, including the putative class of Borrowers, as barred under
New York and Minnesota law. See N.Y. Debt. & Cred. Law § 276; Minn. Stat. Ann.
§ 513.44(a)(1); see also In re Sharp Int’l Corp., 403 F.3d 43, 55 (2d Cir. 2005) (permitting
creditors to demonstrate the presence of “badges of fraud” to show “actual intent to hinder, delay,
or defraud creditors”). Henn’s secreting his assets into trusts plead adequate badges of fraud to
survive a motion to dismiss. The claims seek relief against the Henns, as Co-Trustees of the
trusts, and EAC has no basis to claim prejudice as to claims asserted against separate parties.

        The SAC further alleges that EAC obtained liquidity from commercial lenders to fund the
Scheme and access its proceeds, including by using the Credit Plans as collateral. (SAC ¶¶ 405-
08.) EAC continues to transfer the profits of the Scheme to these lenders, also with actual intent
to hinder, delay or defraud the putative class of Borrowers, (SAC ¶ 409), and EAC should be
prohibited from continuing such transfers. A “Ponzi scheme presumption” can be applied to
these fraudulent transfer claims, because the existence of the scheme “demonstrates ‘actual intent’
as matter of law because ‘transfers made in the course of a Ponzi scheme could have been made
for no purpose other than to hinder, delay or defraud creditors.’” In re Manhattan Inv. Fund Ltd.,
397 B.R. 1, 8 (S.D.N.Y. 2007) (citation omitted). Even if the Court elects not to extend the
Ponzi scheme presumption, these claims would still survive a motion to dismiss because EAC’s
payments of the profits of its Scheme also show badges of fraud including “the transferor’s
knowledge of the creditor’s claim and the inability to pay it,” Wall St. Assocs. v. Brodsky, 257
A.D.2d 526, 529 (1st Dep’t 1999), and “the existence . . . of a pattern or series of transactions or
course of conduct after the incurring of debt, onset of financial difficulties, or pendency or threat
of suits by creditors,” and “the general chronology of the events and transactions under
inquiry,” In re Kaiser, 722 F.2d 1574, 1582-83 (2d Cir. 1983). The SAC adequately pleads these
transfers were made with intent to hinder, delay, or defraud creditors.

        To the extent that EAC disagrees and believes these claims cannot survive a motion to
dismiss, Plaintiffs respectfully propose that the most efficient way to test these claims is for EAC
and the Henns to make motions to dismiss after the SAC is filed. Even if the parties litigate
amendment now, the Henns would remain entitled to move to dismiss claims after they appear
with their own counsel, duplicating briefing and the effort of the Court to resolve the same issues.
Instead, this motion practice could be consolidated with Plaintiffs’ imminent cross-motion for a
preliminary injunction, which will also address the claims’ viability. Plaintiffs understand that
EAC continues to collect approximately $500,000 per month from thousands of class members,
all or nearly all of which is immediately transferred out of reach of the Borrowers. Plaintiffs
believe that expedited relief is needed to cease all collections and prevent EAC from using the
borrowers paying its fraudulent debt in order to stay afloat. We therefore request that the Court
grant Plaintiffs leave to file the SAC and set a briefing schedule for Plaintiffs’ anticipated
preliminary injunction motion and, if necessary, any cross-motion to dismiss amended claims.


                                                 3
         Case 1:18-cv-07537-NRB Document 86 Filed 05/11/20 Page 4 of 4




Sincerely,




Jonathan B. Oblak

cc:          All Counsel Of Record (via ECF)




                                           4
